Citation Nr: 1453099	
Decision Date: 12/03/14    Archive Date: 12/10/14

DOCKET NO.  10-04 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period prior to April 20, 2010.

2.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from April 21, 2010. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. E. Turner, II



INTRODUCTION

The Veteran had active duty Vietnam era service from February 1969 to January 1973.  This appeal comes before the Board of Veterans' Appeals (Board) from ratings decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

The Veteran disagreed with the 50 percent evaluation stating that he believed the evidence supports a 70 percent evaluation, citing his struggle with alcohol and drugs, problems with memory, and out-of-control temper.  (See VA Form 9 dated January 29, 2010).  The Veteran stated he was taking medication for sleeping and depression but denied being suicidal.  Id.  

The issue of entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) for the period from April 21, 2010 is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

For the period prior to April 20, 2010, PTSD is productive of a disability picture that more nearly approximates that of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 50 percent for service-connected PTSD for the period prior to April 20, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411(2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Evaluating PTSD

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule).  Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

After careful consideration of the evidence, any reasonable doubt remaining is resolved in the Veteran's favor.  38 C.F.R. § 4.3.  The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, the severity of the Veteran's PTSD uniformly approximates occupational and social impairment with reduced reliability and productivity for part of the period on appeal, with further development required for the balance of the appeal.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

For the period on appeal, the Veteran's PTSD has been rated as 50 percent disabling under the General Rating formula for Mental Disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  

The 50 percent rating is warranted where there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining work and social relationships.  Id. 

Under these criteria, the next higher rating of 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and, an inability to establish and maintain effective relationships.  Id.  

The highest possible rating of 100 percent requires total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and, memory loss of names of close relatives, own occupation or own name.  Id. 

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as mere examples of the type and degree of symptoms, or their effects, which would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  Id.  

The evidence considered in determining the level of impairment under 38 C.F.R. § 4.130 is not restricted to symptoms provided in that diagnostic code.  Id. at 443.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, as revised in the 1994, fourth edition (DSM-IV).  Id.  

If the evidence demonstrates that a claimant suffers symptoms or effects that cause an occupational or social impairment equivalent to what would be caused by the symptoms listed in a particular diagnostic code, the appropriate, equivalent rating will be assigned.  Id.  

Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130. 

One factor for consideration is the Global Assessment Functioning (GAF) score, which is based on a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.), p. 32.). 

Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  

Analysis 

The RO, in the rating decision dated February 26, 2009, granted service connection for PTSD effective October 24, 2007, and assigned a 50 percent disability rating.  For the following reasons, the Board finds that the evidence supports a 50 percent rating for the period prior to April 20, 2010, with the period following April 21, 2010 discussed in the REMAND section below.  

A review of the post-service VA treatment records and private treatment records shows that the Veteran has been treated for PTSD since 2007 and has reported symptoms including chronic sleep impairment, nightmares, periodic flashbacks, irritability, impaired impulse control, anger, occasional depression, and decreased desire to participate in activities or socialize with others.  VA and private treatment providers have assigned GAF scores between 44 and 55.

In the May 2009, Notice of Disagreement, the Veteran explained that he experienced suicidal ideation "off and on over the years", past anxiety in crowds, and depression.  He stated he has had problems while driving, forgetting where he is going and taking additional time to recognize familiar places.  The Veteran further stated that when he experiences anger, he responds without thinking, and has had "almost 50 different employers over 36 years".  Finally, the Veteran stated that during the 36 year period he worked for one employer for 9 years and ran his own business for 5 years.

In a separate May 2009 letter, the Veteran's wife described living with the Veteran as unpredictable.  She described the Veteran as being unable to deal with the ups and downs of life and being able to only respond with anger or withdrawal.  She described the Veteran as having a volatile temper and recounted an instance of road rage in 2009, and another incident, undated, in which the Veteran threw a dresser drawer past her head, putting a hole in the bedroom wall.  In a January 2010 letter, the Veteran's wife, after noting her own depression and anxiety, stated the Veteran was socially withdrawn, unable to work or care for himself, and that they are currently separated, living in opposite ends of the house after the Veteran became physical during an argument.  

The Veteran submitted two letters from Dr. P. B., his private psychologist.  In a May 2009 letter Dr. P. B. noted the Veteran demonstrated, "hypervigilance, exaggerated startle response, anger (better contained), recurrent recollections of terrifying experiences onboard ship, and emotional detachment".  Dr. P. B. further noted the Veteran experienced nightmares and disturbed sleep and opined it was unlikely that the Veteran would ever function "normally".  In this evaluation, Dr. P.B. endorsed a diagnosis of chronic, moderate to severe, PTSD with features of depression and assigned a GAF of 46.  

In January 2010, Dr. P. B. opined that the Veteran's symptoms were worsening, noting similar symptoms as in May 2009 but adding that the Veteran was involved in a violent argument with his wife in which he apparently blacked out and injured her.  Dr. P. B. assigned a GAF of 44.  Dr. P. B. noted that, other than group therapy sessions, the Veteran was socially isolated.  Dr. P. B. further noted that the Veteran reported he had never before physically reacted out of anger.  

Also in January 2010, the Veteran transferred his individual care from Dr. P. B. to a VA facility.  During the initial assessment the Veteran reported having a minor stroke in 2005 while in the hospital for aspiration pneumonia and believed that episode degraded his reading, writing, and word-finding skills.  The VA psychiatrist, Dr. S. L., noted the Veteran's troublesome period of military service which, in addition to the verified stressful event leading to service-connection for PTSD, included self-medicating with a variety of hallucinogenic substances, three recorded occurrences of non-judicial punishment, and three days in the brig on reduced rations, bread and water.  Dr. S. L. noted the Veteran's numerous employers after discharge from the Navy.  Dr. S. L. indicated the Veteran was alert and oriented with appropriate affect, coherent and relevant in speech, demonstrated goal directed thinking, and was without perceptual disturbance.  The Veteran denied suicidal ideation and the psychiatrist assessed him not to be a danger to himself or others.  The Veteran reported the physical argument and separation from his wife, expressing remorse and inquired about couple's counseling.  Dr. S. L. assigned a GAF of 55.  

In February 2010 the Veteran presented for individual PTSD counseling with Dr. S. W. after what the counselor described as "a restful vacation visiting a friend in Arizona".  The counselor indicated the Veteran was somewhat anxious, but appropriately alert and oriented.  The counselor noted the Veteran denied suicidal ideation and homicidal ideation.  

In March 2010 the Veteran reported doing better noting he was sleeping better without nightmares and had not lost his temper.  He did admit to internal anger towards his wife, having to walk away.  The Veteran denied suicidal ideation and violent impulse and assessed his mood as less irritable with medication management.  The Veteran reported that he and his wife were still separated but would soon begin counseling together.  

The Veteran was afforded a VA PTSD review examination by a clinical psychologist in April 2010.  The examiner thoroughly reviewed the claims file, medical records, and DD-214.  The examiner indicated the Veteran had been in outpatient treatment for a mental disorder since December 2008 consisting of individual and group therapy.  The Veteran recounted the incident in January 2010 in which he became physically violent during an argument with his wife, and that he had separated from his wife.  Summarizing the Veteran's symptoms, the VA examiner noted poor stress tolerance, recurrent intrusive stressful recollections of the traumatic event, difficulty falling or staying asleep, irritability, hypervigilance, and exaggerated startle response.  The examiner endorsed a diagnosis of chronic moderate PTSD.  The VA examiner determined that the PTSD symptoms caused clinically significant distress or impairment in social and occupational functioning and assigned the Veteran a GAF score of 50, noting that the Veteran's PTSD signs and symptoms resulted in deficiencies in work, family relations, judgment, thinking and mood.  

In August 2010, and again in October 2010, the Veteran met with Dr. S. L. for individual PTSD counseling.  During each session, the Veteran reported improvement generally with some anger at times and middle-of-the-night awaking to check door security.  Dr. S. L noted in August and October that the Veteran denied suicidal ideation and violent impulse and appeared appropriate in speech, orientation, and affect, with less irritable mood after medication.  Dr. S. L. assigned a GAF of 55 during each visit.

Turning to the previously indicated couple's counseling, the Veteran and his wife began attending monthly couples counseling from March 2010 through at least June 2012, the end of the available medical record.  The couple attended approximately twenty-five 40-50 minute sessions focused on their mutual difficulty communicating within the marriage.  Although the Veteran generally expressed frustration and acknowledged difficulty controlling his temper during the sessions, he consistently denied suicidal ideation and homicidal ideation during each session.  The Veteran expressed remorse over becoming physical during the January 2010 argument that resulted in the couple's separation and demonstrated commitment to counseling evidenced by consistent attendance and participation.  

In deciding this claim, the Board acknowledges that the Veteran is competent to report symptoms of his psychiatric disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Additionally, he is credible in his reports of symptoms and their effect on his activities.  He is not however competent to identify a specific level of severity of his disability according to the appropriate diagnostic code.  Such competent evidence concerning the nature and extent of the Veteran's service-connected psychiatric disability has been provided by medical professionals who have treated and examined him.  The Board finds these records to be the most probative evidence of record, and therefore they are accorded greater weight than the Veteran's subjective complaints of increased symptomatology.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991). 

Specifically, the Board is persuaded by the numerous consistent statements provided by the Veteran to his mental health professionals through 2012 concerning his absence of both suicidal ideation and violent impulse.  Additionally, the Veteran reported improvement in anger and mood with medication management.  Although the Veteran did report some difficulty with impulse control and anxiety in public, he stated he was able to remove himself from stressful situations.  The Veteran consistently presented with appropriate speech, affect, orientation, personal appearance and hygiene, and mental health professionals consistently noted the Veteran as being capable of self-care.  

The April 2010 VA examiner did note nightmares with disturbed sleep, increased depression with suicidal ideation, and diagnosed chronic, moderate PTSD.  However, the PTSD symptomatology picture indicated by the VA examiner is not entirely consistent with the mental health treatment records, notably the individual counseling records of March and August 2010.  During individual treatment on those dates, the Veteran repeatedly denied suicidal ideation and violent impulse, reported his sleep quality and mood were improved, and reported the nightmares had ceased.  

Upon consideration of the evidence of record in conjunction with the applicable laws and regulations, the Board finds upon resolution of all reasonable doubt in the Veteran's favor, the assignment of a disability rating in excess of 50 percent is not warranted for the period prior to April 20, 2010.  The evidence in the claims file including lay statements, private medical letters, and VA medical records indicate a disability picture more closely represented by 50 percent for the applicable period.  In this regard, the Board reiterates that where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7. 

The Board finds that an increased evaluation in excess of 50 percent is not warranted for the following reasons:  While the Veteran may not exhibit all of the signs and symptoms listed under the 50 percent evaluation, as noted above, the symptoms listed in the rating criteria serve only as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  During his 2010 VA examination the Veteran was diagnosed with chronic, moderate PTSD.  His symptoms, such as anger, impaired impulse control, disturbances of motivation and mood, and lengthy history of difficulty maintaining effective work and social relationships are more closely contemplated by a 50 percent evaluation.  The Veteran has been assigned GAF scores by various evaluators that range from 44-55.  That range is indicative of moderate to serious psychological, social, and occupational impairment.  However, the GAF score is just one tool useful for evaluating the total disability picture as contemplated by the Diagnostic Code ratings.  As discussed above, the impact of social and occupational impairment must also be considered.  The Board notes the Veteran reported a lengthy history of preference for being alone, poor temperament, trouble with authority, and has had numerous employers until he stopped working in 2005 after suffering a cerebrovascular accident.  Although the Veteran walked off several jobs after disagreements with supervisors, he was able to recognize that walking away was a better alternative than workplace violence and he was able to consistently secure follow-on employment.  After the physical altercation with his wife described above, the Veteran reacted with appropriate remorse and actively pursued individual and couple's counseling.  The Veteran further noted that prior to that physical altercation, he had never before reacted with violence due to his anger.  These symptoms, when viewed in their totality, provide the overall disability picture that the Veteran has occupational and social impairment with reduced reliability and productivity due to service-connected PTSD.  

A higher schedular rating of 100 percent is also not warranted, as that rating requires evidence of total occupational and social impairment. The examiner indicated that the Veteran did not have total occupational and social impairment.  The Veteran is noted as being capable of normal personal hygiene and self-care, he is properly orientated in time and place, and he does not suffer persistent delusions or hallucinations.  Additionally, nowhere is it noted in the evidence that the Veteran is a persistent danger to harming himself or others.  The Board finds that when viewed in context with the totality of the evidence the Veteran's PTSD does not more nearly approximate the criteria for total occupational and social impairment.  The Board has also considered the lay statements of record describing the Veteran's PTSD.  However, neither the lay statements nor the medical evidence of record establishes that, during the current appeal period, the Veteran manifested total occupational and social impairment in order to meet the criteria for a 100 percent rating. 

Extraschedular Consideration

The Board has considered whether an extraschedular evaluation is warranted for the Veteran issues on appeal.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step - a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

Turning to the first step of the extraschedular analysis, the Board finds that the symptomatology and impairments caused by the Veteran's service connected disabilities are specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The Veteran's service-connected PTSD, see 38 C.F.R. § 4.130, Diagnostic Codes 9411, is manifested by anger, impaired impulse control, disturbances of motivation and mood, and a lengthy history of difficulty maintaining effective work and social relationships.  In summary, the schedular criteria for PTSD contemplate a wide variety of manifestations of functional loss.

The Veteran has not expressly raised the matter of entitlement to an extraschedular rating.  His contentions have been limited to those discussed above, i.e., that his service-connected PTSD is more severe than the initially assigned 50 percent rating.  As was explained in the merits decision above granting the higher rating, the Board finds that the rating schedule is adequate, even in regard to the collective and combined effect of all of the Veteran's service connected disabilities, and that referral for extraschedular consideration is not warranted under the circumstances of this case.  Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014).  

Veterans Claims Assistance Act of 2000

The Board finds that the RO has provided notice that is compliant with the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  A signed notice letter was received July 2, 2009.

In addition, the RO has obtained pertinent medical records including the Veteran's service treatment records, VA treatment records, and private treatment records for the period prior to April 20, 2010 as discussed in this section of the decision. 

The RO has also obtained a thorough medical examination.  The Veteran has made no specific allegations as to the inadequacy of any examination.  Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of the examination).  For reasons discussed below in the REMAND section, a new exam in warranted in order to adequately address the entirety of the period on appeal.  


ORDER

Entitlement to an initial disability rating in excess of 50 percent, for PTSD is denied for the period prior to April 20, 2010.  


REMAND

Turning to the period from April 21, 2010, unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107, 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c) (2011).  

The Veteran asserted that his service-connected PTSD is worse than the currently rated 50 percent.  In the Notice of Disagreement dated May 27, 2009 the Veteran stated that his PTSD should be rated 70 percent.  The Veteran submitted lay statements and provided physician letters through January 2010, and VA treatment records through 2012.  

The Board notes that lay statements, such as those by the Veteran, may be competent to support claims for increase by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, other than the April 2010 VA examination and lay statements from the Veteran and the Veteran's wife, there are scant records of individual PTSD treatment.  The bulk of the mental health treatment records after the April 2010 VA exam are general descriptions of PTSD group therapy and monthly marriage counseling records that tend to focus more on the communication between the Veteran and the Veteran's wife, and do not address the Veteran's PTSD.  There are VA individual PTSD treatment records between January and October 2010 representing four sessions and an initial transfer of care assessment.  Those records are summarized in the decision section of this opinion.  

As stated above, the Veteran most recently underwent a VA examination to determine the severity of the service-connected PTSD in April 2010.  Since that exam and at least through 2012, the Veteran has consistently attended couple's counseling and PTSD group therapy.  Considering the Veteran's complaints, as well as the length of time since the last examination, the Board finds that additional examination is needed.  See 38 C.F.R. § 3.327 (2013); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any additional VA or private medical records that may have come into existence.

2. Afford the Veteran an opportunity to attend a VA examination to determine the current severity of service-connected PTSD.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall conduct the examination and associated report in accordance with the latest worksheets and protocol for evaluating PTSD rating claims.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, any relevant medical treatises, and generally accepted medical principles is requested.  If the clinician cannot provide an opinion without resorting to mere speculation, he/she shall provide a complete explanation stating why this is so.  In so doing, the clinician shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he /she has exhausted the limits of current medical knowledge in providing an answer to the particular question(s).  

3. After completing the requested action and any additional development deemed appropriate, the AOJ shall adjudicate the Veteran's claims. 


If the benefits sought on appeal are not granted, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded a reasonable opportunity to respond.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


